Citation Nr: 0909421	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-31 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active service 
from August 1948 to September 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

In January 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the file.  


FINDING OF FACT

Since the effective date of the grant of service connection, 
post-traumatic stress disorder with depressive features does 
not produce occupational and social impairment with 
deficiencies in most areas, such as family relations, 
judgment, thinking, or mood, under the General Rating Formula 
for Mental Disorders, and the symptoms associated with the 
diagnosis of post-traumatic stress disorder under DSM-IV do 
not approximate or equate to occupational and social 
impairment with deficiencies in most areas, such as family 
relations, judgment, thinking, or mood under the General 
Rating Formula for Mental Disorders. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

On the initial claim for increase, the RO provided pre-
adjudication VCAA notice by letter, dated in April 2005, 
addressing the underlying claim of service connection.  
Where, as here, service connection has been granted and the 
initial rating has been assigned, the claim of service 
connection has been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for an initial higher rating.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 21 Vet. App. 128 (2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.  VA conducted the necessary medical inquiry to 
determine the severity of service-connected post-traumatic 
stress disorder by affording the Veteran VA rating 
examinations in September 2005 and March 2007 and the 
examinations together with other evidence on file which 
consist of VA treatment records are adequate for rating the 
disability. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.  




REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Policy   

A disability rating is based upon the average impairment of 
earning capacity as determined by VA's Schedule for Rating 
Disabilities  (Rating Schedule).  Separate Diagnostic Codes 
identify the various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, (2007).

The evidence considered in determining the level of 
impairment from post-traumatic stress disorder under 38 
C.F.R. § 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  

The symptoms of Diagnostic Code 9411 are not an exclusive or 
exhaustive list, rather the symptoms are an example of the 
symptoms that would justify the rating.  VA must also 
consider all symptoms that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV), pertaining to the diagnosis of post-
traumatic stress disorder.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

The Global Assessment of Function (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness. GAF scores 
ranging from 31 to 40 reflect major impairment in several 
areas, such as work, family relationships, judgment, 
thinking, and mood (e.g., avoids friends, neglects family, 
and is unable to work).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g. suicidal ideation or severe 
obsessional rituals), or any other serious impairment in 
social or occupational functioning. 

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 70 percent have been met.  It is the effect of the 
symptoms, rather that the presence of symptoms, pertaining to 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood. 

Factual Background

VA records show that on mental health intake and assessment 
in May 2005, it was noted that the Veteran lived with his 
wife and has been married for 51 years, he has four adult 
children and eight grandchildren, and he last worked in 1992 
as a pipefitter and he retired after a winning a workman's 
compensation claim involving an allergic reaction to 
chemicals in his work place.  Also, since his retirement his 
depression had worsened, but he did socialize with family and 
friends and other veterans and he enjoyed walking and bike 
riding.  

The Veteran did complain of re-experiencing symptoms as a 
medic in Korea, and of avoidance symptoms, and of arousal 
symptoms, such as outbursts of anger and startle response.  
From May to September 2005 the Veteran was seen in both group 
and individual therapy.

On VA psychiatric examination in September 2005, history 
revealed that the Veteran had emotional lability with 
frequent episodes of tearfulness associated with flashbacks, 
that he was a restless sleeper, and that he had combat-type 
nightmares two or three times a week.  The Veteran indicated 
that he startle reaction and recently in a restaurant when a 
balloon popped he dove under the table.  As for work history, 
the Veteran was retired as a pipefitter during the 1990s. 

On mental status examination, the Veteran related well to the 
examiner, but he had a blunted affect.  At times, the Veteran 
was tearful and very agitated when discussing painful 
military experiences.  He did manage good grooming and 
self-care.  He was mildly disoriented as to the date, but his 
recent memory was unimpaired.  The Veteran complained of 
suicidal thoughts, but was restrained from acting out by 
thoughts of his family.  He described auditory and visual 
hallucinations, especially at night which consisted of 
hearing and seeing things crawling toward him.  His stream of 
speech was under reduced pressure.  With respect to his 
thought content, he had a tendency to have negative thinking 
on a daily basis about his military experiences, which had 
improved with treatment.  The examiner commented that the 
Veteran was not competent to handle his finances because of 
the results of the mental status examination, especially in 
the area of arithmetic.  

The diagnosis was chronic post-traumatic stress disorder with 
depressive features.  The Global Assessment of Functioning 
(GAF) score was 40 with impairment in reality testing as 
manifested by auditory and visual hallucinations.  

In October 2005, a VA social worker reported that rather than 
protesting the Veteran did not object to his wife being named 
his fiduciary as she had handled their funds for the 52 years 
of their marriage.  The VA social worker reported that the 
Veteran had no history of problems with money management and 
that she did not agree with the comment that the Veteran was 
incompetent to handle his funds.  

In October 2005 in a rating decision, the RO determined that 
the Veteran was not competent to handle his VA funds, and the 
Veteran waived any further due process proceedings.  

VA records from October 2005 to July 2006 show that the 
Veteran participated in group therapy about once a week and 
in individual therapy about once a month.  His recurring 
symptoms were insomnia, nightmares, and survivor guilt.  In 
July 2006, the Veteran was evaluated for nightmares and 
insomnia.  

On mental status examination, the Veteran was described as 
having good grooming.  His speech was normal.  His mood was 
euthymic.  His affect was non-labile.  His thought process 
was logical and coherent.  He denied suicidal or homicidal 
ideation. Cognition, insight, and judgment were intact.  He 
was alert and oriented.  The plan was to continue group and 
individual therapy and the Veteran was given the option to 
change his medication.  The GAF score was 55.  When the 
Veteran was seen on follow-up in August 2006, his mental 
status examination was essentially unchanged.  The GAF score 
was 60.  

VA records from August 2006 to February 2007 show that the 
Veteran participated in group therapy about once a week and 
in individual therapy about once a month. In February 2007, 
on review of the Veteran's treatment and symptoms, it was 
noted that despite his involvement in therapy, the Veteran 
was severely depressed, he had intrusive thoughts daily, and 
he had symptoms of survivor's guilt and nightmares.  He spent 
most of his day alone or with his spouse and he did not enjoy 
social events. 

On VA psychiatric examination in March 2007, the Veteran 
stated that when he worked he had not had significant 
problems with co-workers or supervisors because he had jobs 
in which he could work alone.  The Veteran found that his 
treatment in individual and group psychotherapy was 
exceedingly helpful, and as a result, he was better able to 
cope with his symptoms and his nightmares were less intense.  
He did have some bland emotions due to medication and he had 
difficulty sleeping.  It was noted that the Veteran was 
married and that he associated with his immediate family in 
his own home and particularly at his adult daughter's home 
with her children.  He and his wife enjoyed eating at 
restaurants as often as four times a week.  His usual day 
consisted of regular physical activity of walking and using a 
stationary bicycle or riding a bike.  He also had a long-time 
interest and hobby in flying model planes and in a solo, 
self-propelled light plane.  He enjoyed reading and he had a 
number of interests.  In general, his concentration was 
satisfactory.  



On mental status examination, the Veteran appeared clean and 
neat.  He established rapport readily.  He was able to 
present his situation very satisfactorily.  He was concrete 
in responses to two proverbs, but handled another abstractly 
as well as two pair of similarities.  There was no evidence 
of a thought disorder. 

The examiner summarized that the Veteran was actively 
interested in the world around him and he had a number of 
endeavors in which he had invested himself.  There was no 
evidence of hypervigiliance.  The examiner stated the Veteran 
kept active and he was invested in his group therapy which he 
attended weekly and from which he obtained a lot of support.  
The examiner viewed the Veteran as being employable as far as 
his post-traumatic stress disorder symptoms, but in a job 
that he could do by himself and without a great deal of 
supervision.  The examiner stated the Veteran was competent 
to hand his own finances, but the Veteran did not request any 
change be made as to his competence status.  

The examiner also stated that the Veteran was able to 
maintain activities of daily living, including personal 
hygiene and that the symptoms of post-traumatic stress 
disorder were on-going at a moderate level.  The examiner 
found no evidence of inappropriate behavior and that the 
Veteran continued in treatment and valued the benefits from 
it.  His thought processes and communication skills were 
unimpaired.  Social functioning was somewhat restricted as 
the Veteran did not have close friends outside of his family, 
but the Veteran did go out among other people.  Employment 
would not be impaired based on his post-traumatic stress 
disorder.  The diagnosis was chronic post-traumatic stress 
disorder.  The GAF score was 52.  

VA records from February 2008 to June 2008 show that the 
Veteran participated in group therapy about once a week and 
in individual therapy about once a month. 

In January 2009, the Veteran testified that he was in group 
therapy once a week, which had helped him.  He stated that he 
avoided crowds, he was nervous all of the time, and he could 
not tolerate loud noises.  He described intrusive thoughts 
and sleep disturbance, which was interrupted by nightmares, 
getting only 3 or 4 hours of sleep a night.  The Veteran 
stated that he preferred to be alone and even avoided family 
members.  He expressed a feeling of anger. 
Analysis

Post-traumatic stress disorder is currently rated 50 percent 
under Diagnostic Code 9411 under the General Rating Formula 
for Mental Disorders.

Under Diagnostic Code 9411, the criteria for the next higher 
rating, 70 percent, under the General Rating Formula for 
Mental Disorders are occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  
First, the Veteran has symptomatology that is associated with 
the rating criteria under the General Rating Formula for 
Mental Disorders and symptomatology not covered in the rating 
criteria, but is associated with the diagnosis of post-
traumatic stress disorder under the DSM-IV.  And two, while 
there has been some fluctuation in the severity of the 
symptoms of post-traumatic stress disorder, there has not 
been a material change in the level of occupational and 
social impairment throughout the appeal period. 

While the Veteran complained of suicidal ideation on mental 
health intake and assessment in May 2005, he was restrained 
from acting out by thoughts of his family.  In July 2006, on 
mental status examination, the Veteran denied suicidal or 
homicidal ideation.  In February 2007, on review of the 
Veteran's treatment and symptoms, it was noted that despite 
his involvement in therapy, the Veteran was severely 
depressed and he spent most of his day alone or with his 
spouse and he did not enjoy social events.  

On VA psychiatric examination in March 2007, the examiner 
that the Veteran's social functioning was somewhat 
restricted.  In January 2009, the Veteran testified that he 
avoided crowds, that he was nervous all of the time, and that 
he preferred to be alone and even avoided family members.  

Although there is evidence of suicidal ideation and 
depression and social isolation, deficiencies in the 
Veteran's family relations, judgment, thinking or mood were 
not shown, for example, on mental health intake and 
assessment in May 2005, it was noted that the Veteran lived 
with his wife and has been married for 51 years, he has four 
adult children and eight grandchildren, he did socialize with 
family and friends and other veterans and he enjoyed walking 
and bike riding.  

On VA psychiatric examination in September 2005, the Veteran 
did manage good grooming and self-care.  In July 2006, on 
mental status examination, the Veteran was described as 
having good grooming.  His speech was normal.  His mood was 
euthymic.  His affect was non-labile.  His thought process 
was logical and coherent.  Cognition, insight, and judgment 
were intact.  He was alert and oriented.  On VA psychiatric 
examination in March 2007, it was noted that the Veteran was 
married and he associated with his immediate family in his 
own home and particularly at his adult daughter's home with 
her children.  He and his wife enjoyed eating at restaurants 
as often as four times a week.  His usual day consisted of 
regular physical activity of walking and using a stationary 
bicycle or riding a bike and he has had a long-time interest 
and hobby in flying model planes and in a solo, self-
propelled light plane  He enjoyed reading and he had a number 
of interests.  In general, his concentration was 
satisfactory.  There was no evidence of a thought disorder.  

And although the Veteran retired in 1992 it was not due to 
post-traumatic stress disorder and on VA examination in March 
2007, and the examiner considered the Veteran employable as 
far as his post-traumatic stress disorder in a job that he 
could do by himself and without a great deal of supervision.  



While the Veteran has some symptoms associated with the 
criteria for a 70 percent, such as suicidal ideation, 
depression, and social isolation, the effect on occupational 
and social impairment does not more nearly approximate or 
equate to the criteria of deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood for the 
next higher rating. 

As for symptoms associated with the diagnosis of post-
traumatic stress disorder in DSM- IV, but not listed in 
Diagnostic Code 9411, the record shows that the Veteran has 
flashbacks, nightmares, insomnia, survivor guilt, avoidance 
symptoms, and arousal symptoms, such as outbursts of anger 
and startle response, but these symptoms by themselves or in 
combination with the other symptoms do not more nearly 
approximate or equate to occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood for the next higher 
rating. 

As for the GAF scores, except for the GAF score of 40 in 
September 2005, the GAF scores over the four year period of 
the appeal range from 52 to 60, indicative of moderate 
difficulty in social and occupational functioning, which are 
consistent with the clinical findings.  For example, the VA 
examiner in March 2007 stated that the symptoms of post-
traumatic stress disorder were on-going at a moderate level.  
The examiner found no evidence of inappropriate behavior and 
the Veteran's thought processes and communication skills were 
unimpaired.  As for the GAF score of 40, the score was based 
on impairment in reality testing as manifested by auditory 
and visual hallucinations, and suggests major impairment in 
several areas, such as family relationships, judgment, 
thinking, and mood, namely, avoids friends, neglects family, 
none of which has been evident since then.  

In the light of the whole record, reconciling the findings 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability, the Board 
concludes that the GAF score of 40 on VA examination in 
September 2005 did not accurately reflect the degree of 
occupational and social impairment present then or since 
then. 





For the above reasons, the preponderance of the evidence is 
against the claim for an initial rating higher than 50 
percent for post-traumatic stress disorder, and the benefit-
of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).


ORDER

An initial rating higher than 50 percent for post-traumatic 
stress disorder is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


